Citation Nr: 1106239	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 
1998. 

This issue came to the Board of Veterans' Appeals (Board) 
initially on appeal of a March 2003 rating decision, in which the 
RO, in pertinent part, denied entitlement to service connection 
for fibromyalgia.  The Veteran perfected an appeal of that 
denial.

The Veteran testified at an April 2007 videoconference hearing 
before a Veterans Law Judge (VLJ), who is no longer employed by 
the Board; a copy of the transcript is in the record.  In 
response to an April 2008 Board letter, the Veteran indicated 
that she did not want a new videoconference hearing.

In June 2007, the former VLJ remanded the issue on appeal back 
for additional development to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  

In a September 2008 decision, the Board, in pertinent part, 
denied the Veteran's claim for service connection for 
fibromyalgia.  The Veteran perfected a timely appeal of the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2010 Order, the Court entered 
judgment consistent with an August 2010 single-judge Memorandum 
Decision, which vacated the Board's September 2008 decision with 
regard to the issue of service connection for fibromyalgia and 
remanded the case to the Board for action consistent with the 
Memorandum Decision.

The case is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action, on her part, is 
required.


REMAND

In accordance with the Court's Memorandum Decision, dated August 
2, 2010, a remand is warranted to afford the Veteran an 
opportunity for a new VA examination for fibromyalgia.

As the June 2007 Board decision and remand noted, the Veteran is 
service-connected for lumbosacral strain, carpal tunnel syndrome 
right wrist, deQuervain's disease left wrist, and chondromalacia 
patella right and left knee.

The Veteran contends that she has suffered from chronic pain 
since an in-service injury sustained in May 1992 and that her 
chronic pain was not diagnosed as fibromyalgia until 2001.  The 
service treatment records support her contention that she had an 
onset of pain in 1992 and continuing complaints of pain for the 
remainder of military service.  Also, the post-service medical 
records show continuity of symptomatology of chronic pain, 
especially low back pain.  A January 2000 private consult 
evaluation indicates an impression of right cervical 
radiculopathy and somatic dysfunction of the thoraco-lumbo-sacral 
spine, pelvis and lower extremity.  Notes pertaining to VA 
treatment reflect that the Veteran's low back pain could be 
related to her fibromyalgia, thereby supporting her  contention 
that the low back pain (for which she is currently service 
connected and for which she sought treatment for in service) was 
an early manifestation of what has now been diagnosed as 
fibromyalgia.  In a March 2008 statement, one of the Veteran's VA 
physicians opined that it is as likely as not that her current 
rheumatologic diagnoses of fibromyalgia and myofascial pain are 
related to her military service.

Diagnostic Code 5025 provides that fibromyalgia is normally 
manifested by widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Thus, a VA examination is 
necessary in order to determine the nature and etiology of the 
Veteran's fibromyalgia.

Prior to arranging for the Veteran to undergo a new VA 
examination, VA should obtain and associate with the claims file 
all outstanding VA medical records.  In this regard, the Board 
notes that the Veteran receives most of her treatment through the 
Pensacola VA outpatient clinic, which is part of the VA Gulf 
Coast Veterans Health Care System associated with the Biloxi, 
Mississippi VA Medical Center (VAMC).  Currently, VA medical 
records associated with the file are dated from December 31, 1997 
to February 9, 2000, from December 18, 2000 to February 15, 2007, 
and from April 27, 2009 to August 11, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Gulf Coast Health Care System 
associated with the Biloxi VAMC, to include 
any from the Pensacola VA outpatient clinic, 
dated between February 9, 2000 to December 
18, 2000, between February 15, 2007 and April 
27, 2009, and since August 11, 2009.  All 
records/responses received should be 
associated with the claims file.

2.  After completion of development requested 
in paragraph 1 above, schedule the Veteran 
for a new VA examination, by an examiner with 
appropriate expertise and by an examiner 
other than M.L.B., D.O., to determine the 
nature and etiology of the Veteran's 
fibromyalgia.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the examiner designated 
to examine the Veteran, and the examination 
report should include discussion of the 
Veteran's medical history.  All appropriate 
tests (to include x-rays, as necessary) and 
studies should be accomplished (with all 
findings made available to the examiner in 
connection with the study in this case), and 
all clinical findings should be reported in 
detail.  

The examiner is asked to address the 
following questions:

Based on evidence of record, can it be 
determined with a reasonable degree of 
medical certainty, that the Veteran currently 
has fibromyalgia or has had it at any time 
since September 18, 2001?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
fibromyalgia had its onset during her period 
of active duty, or is otherwise related to 
her period of active duty, based on the 
complaints of pain and/ or other symptoms 
noted in service?  [Note: The examiner is 
hereby advised that the August 3, 2007, 
VA compensation and pension examination 
report, prepared by M.L.B., D.O., should 
not be reviewed, discussed, or 
considered by the new VA examiner.]

Also, the examiner is asked to discuss 
whether the Veteran's fibromyalgia is a 
separate and distinct disability from her 
already service-connected dysthymic disorder 
(claimed as depression), migraine headaches, 
lumbosacral strain with disc bulge at L3-L5, 
residuals of right lobe thyroidectomy, carpal 
tunnel syndrome of the right wrist, 
deQuarvain's disease of the left wrist, and 
chondromalacia of both knees.  In making this 
assessment, the examiner should discuss the 
January 5, 2000, private consultation 
evaluation and the medical opinion prepared 
by the VA physician in March 2008.  [Note: 
The examiner is hereby advised that the 
August 3, 2007, VA compensation and 
pension examination report, prepared by 
M.L.B., D.O., should not be reviewed, 
discussed, or considered by the new VA 
examiner.]

The rationale for any opinions expressed 
should be fully explained with complete 
written discussion of the pertinent record 
evidence (lay and medical) contained in the 
claims folder and/or sound medical principles 
which were relied upon in the study of this 
case.  If any requested opinion cannot be 
given, the examiner should state the 
reason(s) why.

3.  If the Veteran fails to report to the 
scheduled examination, then obtain and 
associate with the claims file a copy(ies) of 
any and all notice(s) of the date and time of 
the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issue of entitlement to service 
connection for fibromyalgia.  [Note: The 
Agency of Original Jursidiction (AOJ) is 
hereby advised that the August 3, 2007, 
VA compensation and pension examination 
report, prepared by M.L.B., D.O., should 
not be reviewed, discussed, or 
considered when readjudicating the 
appealed issue of entitlement to service 
connection for fibromyalgia.]  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and her representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


